Title: John Bondfield to the American Commissioners, 30 March 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Sirs
Bordeaux 30 Mar. 1778
By last Post I was honor’d by William Lee Esq. with his Deputation of Commercial Agent for the Secret Committee of Congress at the Ports of Bayonne Bordeaux Rotchfort and La Rotchell. Permit me in that Character to assure you of my steddy adherence to the instructions I have and may receive and to a due observance of any Orders you may please to command, with profound respect I am Your Honors Most Obedient Humble Servant
John BondfieldD.C.A.
Paris The Honble. Benj Franklin Silas Dean & Arthur Lee Esqrs.
 
Addressed: The Honble. Benj. Franklin Silas / Dean & Arthur Lee Esqrs / Commissioners from Congress / at / Paris
Endorsed: Bondfield March 30th. 1778 Recd. open from Dr. Franklin April 6th. to answr. AL.
